


Exhibit 10.48

 

AMENDED SETTLEMENT AGREEMENT

 

This Amended Settlement Agreement (the “Agreement”) is entered into as of
October 14, 2003, by and between Peregrine Systems, Inc., a Delaware corporation
(“Peregrine”); the Post-Emergence Equity Committee (as defined in the Plan), on
behalf of itself and all Holders of Old PSI Common Interests as of the Effective
Date (the “Equity Class”); and David Levy, Leighton Powell, David Schenkel, John
Virden, Conrad Willemse, Bill Holman, Bob Benesko, Michael Slavich, Richard
Maheu and Mark Rollins (collectively the “Loran Group”) and Heywood Waga
(“Waga”, and together with the Loan Group, the “Lead Plaintiffs”) in their
capacity as co-lead plaintiffs in the Securities Action (defined below) and on
behalf of themselves and all other persons and entities who purchased or
otherwise acquired the securities of Peregrine from July 22,1999 through May
3,2002, inclusive but excluding all Defendants named in the Securities Action;
all officers and directors of Peregrine; members of their families; Peregrine
and any of its parents, subsidiaries, officers, directors or affiliates; any
entity in which any excluded person has a controlling interest directly or
indirectly; and each of their respective legal representatives, heirs,
successors and assigns (the “Securities Class”), with reference to the following
recitals of fact:

 

A.                                   Peregrine is a manufacturer and distributor
of enterprise software. Peregrine Remedy, Inc. (“Remedy”) is a wholly-owned
subsidiary of Peregrine and until November of 2002 (when all or substantially
all of its assets were sold), was engaged in the manufacture and distribution of
enterprise software.

 

B.                                     On or about May 6, 2002, an action (as
modified, consolidated and amended from time to time, the “Securities Action”)
was commenced against Peregrine and other individuals and entities as Case No.
02-CV-0870J (RBB) before the United States District Court, Southern District of
California (the “District Court”). Subsequently, various other lawsuits alleging
federal securities law violations against Peregrine and/or other individuals and
entities have been consolidated into the Securities Action.

 

--------------------------------------------------------------------------------


 

C.                                     On September 22, 2002, Peregrine and
Remedy (collectively, the “Debtors”) commenced cases under Chapter 11 of Title
11 of the United States Code, subsequently ordered jointly administered
(collectively, the “Bankruptcy Case”) before the United States Bankruptcy Court,
District of Delaware (the “Bankruptcy Court”).

 

D.                                    By order entered on October 15, 2002 (the
“Bar Date Order”), the Bankruptcy Court set December 23, 2002 as the bar date
(the “Bar Date”) for the filing of proofs of claim against the Debtors, all as
more fully set forth in the Bar Date Order.

 

E.                                      On December 19, 2002, the Loran Group
filed two (2) proofs of claim (assigned Claim Nos. 713 and 722) against the
Debtors, purportedly on behalf of themselves and the Securities Class (the
“Original Loran Group Securities Class Proofs of Claim”), subsequently amended
by proofs of claim (assigned Claim Nos. 1130 and 1131) filed against the Debtors
on or about May 29, 2003 (the “Original Loran Group Securities Class Proofs of
Claim and amended proofs of claim hereinafter referred to as the “Loran Group
Securities Class Proofs of Claim”).

 

F.                                      On December 23, 2002, Heywood Waga
(“Waga”) filed two (2) proofs of claim (assigned Claim Nos. 867 and 935)
(collectively, the “Waga Proof of Claim”), one against each of the Debtors.

 

G.                                     In addition to the Loran Group Securities
Class Proofs of Claim and the Waga Proof of Claim, certain other proofs of claim
(collectively, the “Other Securities Proofs of Claim”) were filed against one or
both of the Debtors on or before the Bar Date which assert, or may assert claims
based upon the violation of securities laws arising out of the issuance,
purchase, acquisition or sale of securities of Peregrine:

 

H.                                    On or before the Bar Date, certain
individuals (individually, a “Class 9 Indemnification Claimant” and,
collectively, the “Class 9 Indemnification Claimants”) filed proofs of claim
asserting a claim or claims against the Debtors for reimbursement, contribution
or indemnity falling within the scope of Bankruptcy Code § 510(b) and properly
classified within Class 9 of the Plan (individually, a “Class 9 Indemnification
Claim” and collectively, the “Class 9 Indemnification Claims”).

 

2

--------------------------------------------------------------------------------


 

I.                                         There are no other proofs of claim or
interest asserted, or deemed asserted against the Debtors within Class 9 of the
Plan except the Old PSI Common Interests and the Proofs of Claim identified in
Recitals E through H, above.

 

J.                                        By order (the “Lead Plaintiff Order”)
entered by the District Court on or about January 30, 2003, the Loran Group was
designated Lead Plaintiff with respect to claims alleged in the Securities
Action arising from violations of Section 10(b) and Section 20(a) of the
Securities Exchange Act of 1934 (the “Section 10 Claims”).

 

K.                                    Pursuant to the Lead Plaintiff Order, Waga
was designated Lead Plaintiff with respect to claims alleged in the Securities
Action arising from violations of Section 11 of the Securities Act of 1933 (the
“Section 11 Claims”).

 

L.                                      On March 17, 2003, the Loran Group and
Waga, as lead plaintiffs, filed in the District Court that certain Consolidated
Complaint for Violations of the Federal Securities Laws (the “Consolidated
Complaint”) on behalf of a class and sub-classes of persons asserting Section 10
Claims and Section 11 Claims during the Class Period.

 

M.                                 By order (the “Confirmation Order”) entered
by the Bankruptcy Court on or about July 18, 2003, the Bankruptcy Court approved
confirmation of that certain Fourth Amended Plan of Reorganization of Peregrine
Systems, Inc. and Peregrine Remedy, Inc. as Modified, Dated July 14, 2003 (the
“Plan”). The Effective Date of the Plan occurred on August 7, 2003.

 

N.                                    Under the Plan, the following
consideration is to be distributed on a Pro Rata basis to the Holders of Allowed
Class 9 Claims/Interest (the “Class 9 Consideration”): (1) between thirty-three
percent (33%) and thirty-seven percent (37%) of the New PSI Common Stock, the
exact percentage to be determined in accordance with the formula set forth in
Section V.B.10 of the Plan (said portion of the New PSI Common Stock hereinafter
referred to as the “Class 9 New PSI Common Stock”); and (2) the Litigation
Proceeds determined in accordance with Section VII.I. of the Plan.

 

P.                                      Peregrine, the Post-Emergence Equity
Committee, on behalf of the Equity Class and the Lead Plaintiffs, on behalf of
the Securities Class, wishing to fully and finally resolve

 

3

--------------------------------------------------------------------------------


 

disputes regarding the allocation of the Class 9 Consideration between
themselves, wishing to settle and fix the distributive rights of the Equity
Class, on the one hand, and the Securities Class on the other hand, under the
Plan and wishing to provide for an exchange of a portion of the distributive
rights of the Equity Class, on the one hand, and the Securities Class, on the
other hand, entered into that certain Settlement and Assignment Agreement, as
modified from time to time (the last such modification being attached as Exhibit
“A” to the Preliminary Order (defined below) and hereinafter referred to as the
“Provisional Agreement”), and filed a motion (the “Motion”) seeking approval of
their settlement agreement.

 

Q.                                    Messrs. Ariko, Moores, Savoy, Noell and
Van den Berg (collectively, the “Objecting Parties”) have filed various
objections to the Motion. Pursuant to that certain preliminary order (the
“Preliminary Order”) entered by the Court on October 3, 2003, the objections of
the Objecting Parties to the Motion were provisionally overruled, except as set
forth in the Preliminary Order.

 

R.                                     The Parties believe that some or all of
the Objecting Parties have or will withdraw their objections to the granting of
the Motion (except as to the issue (the “Privilege Issue”) identified in
Paragraph (b)(ii) of the Preliminary Order) provided 225,000 shares of New PSI
Common Stock (and no other portion of the Class 9 Consideration) are set aside
for exclusive distribution to all of the Holders of Class 9 Indemnification
Claims in full and final settlement of such claims.

 

S.                                      Based upon the foregoing understanding,
the Parties are prepared to enter into this Agreement, subject to all of the
terms and conditions set forth below.

 

T.                                     All capitalized terms not otherwise
defined herein shall have the same meaning as set forth either in the Plan or in
the Consolidated Complaint.

 

NOW, WHEREFORE, Peregrine; the Post-Emergence Equity Committee, on behalf of the
Equity Class; and the Lead Plaintiffs, on behalf of the Securities Class
(individually a “Party” and, collectively, the “Parties”), for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
agree as follows:

 

4

--------------------------------------------------------------------------------


 

1.                                      Incorporation of Recitals

 

The foregoing Recitals are incorporated herein by reference and are hereby made
an integral part of this Agreement.

 

2.                                      Allocation of Class 9 Consideration
Between Equity Class, Securities Class and Class 9 Indemnification Claims;
Management and Control of Litigation Claims; Provision for Further Distribution
of Class 9 Consideration to Members of Each Class; Other Settlement Provisions

 

Subject to all of the terms and conditions of this Agreement including, without
limitation, entry of the Final Order and the other conditions set forth in
Section 3, below:

 

(a)                                  Two hundred and twenty-five thousand
(225,000) shares of the Class 9 New PSI Common Stock (said 225,000 shares
hereinafter referred to as the “Class 9 Indemnification Stock”) shall be set
aside and allocated exclusively for distribution to the Holders of Class 9
Indemnification Claims. Distributions to the Holders of Class 9 Indemnification
Claims shall be made exclusively from the Class 9 Indemnification Stock in full
and final settlement of all of the Class 9 Indemnification Claims and the
Holders of such Class 9 Indemnification Claims shall not be entitled to a
distribution of any other portion of the Class 9 Consideration. The allocation
and distribution of the Class 9 Indemnification Stock to individual Holders of
Class 9 Indemnification Claims shall be subject to a stipulation by and between
all Holders of Class 9 Indemnification Claims or further Order of the Bankruptcy
Court, upon notice to all of the other Parties and to all individuals and
entities who have timely filed Class 9 Indemnification Claims. Pending such
stipulation or further order(s) of the Bankruptcy Court, the Class 9
Indemnification Stock shall be held by Peregrine in trust for the Holders of
Class 9 Indemnification Claims. (The requirement that the Court approve the
provisions of this Section 2(a) of the Agreement and provide that said
provisions be binding upon all of the Class 9 Indemnification Claimants is
hereinafter referred to as the “Settlement Condition”).

 

5

--------------------------------------------------------------------------------


 

(b)                                 After setting aside the Class 9
Indemnification Stock, eighty-five percent (85%) of the balance of the Class 9
New PSI Common Stock shall be distributed Pro Rata to members of the Equity
Class in accordance with the terms and conditions of the Plan.

 

(c)                                  After setting aside the Class 9
Indemnification Stock, fifteen percent (15%) of the balance of the Class 9 PSI
New Common Stock shall be allocated to the Securities Class and distributed to
the Successor Litigation Trustee (defined below) for the sole and exclusive
benefit of the Securities Class. Further, the Successor Litigation Trustee shall
hold any and all Litigation Proceeds (including, without limitation, any unused
portion of the $3.2 million advanced to the Litigation Trust pursuant to
Article VII I. of the Plan), in trust for the sole and exclusive benefit of the
Securities Class. The Successor Litigation Trustee may only distribute the Class
9 New PSI Common Stock allocated to the Securities Class pursuant to, and
consistent with order(s) of the District Court (or any successor court having
jurisdiction over the Securities Action). The portion of the Class 9 New PSI
Common Stock held by the Successor Litigation Trustee herein shall, pending
distribution to the members of the Securities Class in accordance with the
provisions hereof, be held subject to the terms and conditions of the Amended
Litigation Trust Agreement (defined below) (which shall provide, among other
things, that the Successor Litigation Trustee may only vote, sell, distribute or
otherwise transfer said Class 9 New PSI Common Stock in accordance with written
instructions given by or on behalf of the Lead Plaintiffs and/or any order of
the District Court (or any successor court having jurisdiction over the
Securities Action)).

 

(d)                                 The Parties acknowledge that individuals or
entities may be members of the Equity Class and/or the Securities Class and that
their entitlement to receive distributions under the Plan, pursuant to the
Securities Action or otherwise as a member of the Equity Class shall not in any
way affect or impair their rights to receive distributions as a member of the
Securities Class, and vice versa.

 

(e)                                  The Post-Emergence Equity Committee shall
remove Joseph Meyers as Litigation Trustee and appoint an individual or
individuals nominated by the Loran Group as the

 

6

--------------------------------------------------------------------------------


 

successor Litigation Trustee (the “Successor Litigation Trustee”) pursuant to
Sections 7.3 and 7.4 of the Litigation Trust Agreement. The identity of the
Successor Litigation Trustee shall be disclosed in a pleading to be filed by the
Loran Group with the Bankruptcy Court no later than five (5) days prior to the
final hearing on the Motion (the “Final Hearing”) and the appointment of the
Successor Litigation Trustee shall be subject to the reasonable consent and
approval of Waga. Further, the Post-Emergence Equity Committee shall assign to
the Lead Plaintiffs, or their nominee, all of its rights, responsibilities,
obligations, privileges and remedies under the Litigation Trust Agreement, and
shall be released from any further obligations or responsibilities under the
Litigation Trust Agreement, which obligations and responsibilities shall be
assumed by the Lead Plaintiffs, or their nominee. Peregrine and the Successor
Litigation Trustee shall enter into an amended Litigation Trust Agreement (the
“Amended Litigation Trust Agreement”), conforming it to all of the terms and
conditions of this Agreement, which Amended Litigation Trust Agreement shall be
filed with the Bankruptcy Court at least five (5) days prior to the Final
Hearing,

 

(f)                                    Peregrine will use reasonable best
efforts to fully cooperate in good faith with the Lead Plaintiffs and the
Successor Litigation Trustee in the prosecution of the Litigation Claims.
Promptly upon entry of the Final Order (defined below), Peregrine shall (a)
provide to Lead Plaintiffs and the Successor Litigation Trustee all documents
reasonably requested by them including, but not limited to, those previously
provided to the Securities and Exchange Commission and Department of Justice,
(b) make employee witnesses available to the Successor Litigation Trustee and
the Lead Plaintiffs for interviews and/or deposition, (c) take reasonably
necessary steps to ensure the preservation of evidence, including electronic
records, e-mail and computer hard drives, and (d) deem the Successor Litigation
Trustee to be the successor in interest to the attorney-client and work-product
privileges formerly held by the Debtors with respect to the Litigation Claims,
and Peregrine agrees to share everything that is within the attorney-client and
work-product privileges with the Successor Litigation Trustee, and because the
Successor Litigation Trustee shall be a successor to the Debtors’
attorney-client and work-

 

7

--------------------------------------------------------------------------------


 

product privileges, such a sharing will not be deemed a waiver of the
attorney-client and work-product privileges.

 

3.                                      Conditions Precedent

 

The obligations of the Parties pursuant to Section 2 of this Agreement shall be
subject to the entry by the Bankruptcy Court of a final order in the form, or
substantially in the form attached hereto as Exhibit “A” approving this
Agreement and, specifically, approving Section 2(a) hereof and making such
determination binding upon all actual or potential Holders of Class 9
Indemnification Claims, in form and substance reasonably satisfactory to the
Parties. Unless the foregoing condition is satisfied or waived by all of the
Parties in writing, this Agreement shall be of no force and effect and the
Parties shall continue to be bound by the terms and conditions of the
Provisional Agreement.

 

4.                                      Covenants

 

(a)                                  All of the Parties agree to use their
reasonable best efforts to obtain entry of the Final Order on or before the
deadline contemplated by this Agreement.

 

(b)                                 Subject to entry of the Final Order, the
Parties each covenant and agree to take such actions, and to execute such
documents are may be reasonably necessary to carry out the purpose and intent of
this Agreement, including, without limitation, any formal assignment documents
or notices reasonably necessary to carry out the purpose and intent of Section 2
of this Agreement.

 

5.                                      Notices

 

(a)                                  Unless otherwise provided in this
Agreement, all notices or demands to any party relating to this Agreement shall
be in writing and shall be personally delivered or sent by registered or
certified mail (postage prepaid, return receipt requested), overnight courier,
or facsimile at its address as set forth below:

 

8

--------------------------------------------------------------------------------


 

To the Post-Emergence Equity Committee:

 

 

 

 

 

Lawrence C. Gottlieb, Esq.

 

 

Kronish Lieb Weiner & Hellman LLP

 

 

1114 Avenue of the Americans

 

 

New York, NY 10036

 

 

Telephone:

(212) 479-6140

 

 

Facsimile:

(212) 479-6275

 

 

 

 

 

To Peregrine:

 

 

 

 

 

Irell & Manella, LP

 

 

1800 Avenue of the Stars, #900

 

 

Los Angeles, CS 90067-1574

 

 

Attn: Ken Heitz, Esq.

 

 

Telephone:

310-277-1010

 

 

Facsimile:

310-203-7199

 

 

 

 

 

Jeremy V. Richards, Esq.

 

 

Pachulski, Stang, Ziehl, Young, Jones & Weintraub PC

 

 

10100 Santa Monica Blvd., #1100

 

 

Los Angeles, CA 90067

 

 

Telephone:

310-277-6910

 

 

Facsimile:

310-201-0760

 

 

 

 

 

To the Loran Group:

 

 

 

 

 

Solomon B. Cera, Esq.

 

 

Gold Bennett Cera & Sidener LLP

 

 

595 Market Street, Suite 2300

 

 

San Francisco, CA 94105-2835

 

 

Telephone:

415-777-2230

 

 

Facsimile:

415-777-5189

 

 

 

 

 

To Waga:

 

 

 

 

 

Jeffrey Abraham, Esq.

 

 

Abraham & Associates

 

 

One Penn Plaza, Suite 1910

 

 

New York, New York 10119

 

 

Telephone:

(212) 714-2444

 

 

Facsimile:

(212) 279-3655

 

 

 

9

--------------------------------------------------------------------------------


 

6.                                      Payment of Expenses.

 

In the event any action shall be required to interpret, implement, modify, or
enforce the terms and provisions of this Agreement, or any documents or
instruments implementing this Agreement, any such action may only be brought
before the Bankruptcy Court or the District Court where the Securities Action is
pending.

 

7.                                      Governing Law.

 

This Agreement shall be construed and interpreted in accordance with and shall
be governed by the laws of the State of California, without regard to the
conflict of laws principles thereof.

 

8.                                      Complete Agreement of Parties.

 

This Agreement constitutes the entire agreement of the Parties arising out of,
related to or connected with the subject matter of this Agreement. Any
supplements, modifications, waivers or terminations of this Agreement shall not
be binding unless executed in writing by the Parties to be bound thereby. No
waiver of any provision of this Agreement shall constitute a waiver of any other
provisions of this Agreement (whether similar or not), nor shall such waiver
constitute a continuing waiver unless otherwise expressly so provided.

 

9.                                      Execution In Counterparts; Facsimile
Execution.

 

This Agreement may be executed in any number of counterparts each of which, when
so executed and delivered, shall be deemed an original, and all of which
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Agreement by facsimile shall be equally as
effective as delivery of a manually executed counterpart. Any party hereto
delivering an executed counterpart of this Agreement by facsimile shall also
deliver a manually executed counterpart, but the failure to so deliver a
manually executed counterpart shall not affect the validity, enforceability or
binding effect hereof.

 

10.                               No Admission of Liability

 

Nothing herein shall be deemed, or construed to be an admission of liability by
Peregrine or the Debtors to any third parties including, without limitation, the
Holders of any Class 9

 

10

--------------------------------------------------------------------------------


 

Subordinated Claims/Interests and this Agreement may not be used as evidence of
any such liability either in the Bankruptcy Case or in any other proceeding.
Nothing herein shall be deemed an agreement or admission as to the validity,
enforceability or allowability of any individual Class 9 Claim or Class 9
Interest. Further, nothing herein shall be deemed an admission that the Debtors
have any liability with respect to any Class 9 Indemnification Claim.

 

11.                               Headings.

 

All headings contained herein are for convenience purposes only, and shall not
be considered when interpreting this Agreement.

 

Dated:              , 2003

 

 

 

 

POST-EMERGENCE EQUITY COMMITTEE

 

 

 

By:

 

 

 

Its:

Chair Person and Authorized Representative

 

 

 

 

LORAN GROUP

 

 

 

 

 

By:

 

 

 

By:

Solomon Cera, Esq.

 

 

Counsel for the Loran Group

 

 

 

PEREGRINE SYSTEMS, INC.,

 

A Delaware Corporation

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

HEYWOOD WAGA

 

 

 

By:

 

 

 

 

Jeffrey Abraham, Esq.

 

 

Counsel for Heywood Waga

 

11

--------------------------------------------------------------------------------


 

Approved as to form and content:

 

Kronish Lieb Weiner & Hellman LLP

 

 

 

By:

 

 

 

 

Lawrence C. Gottlieb, Esq.

 

 

Attorneys for Post-Emergence Equity Committee

 

 

 

Gold Bennett Cera & Sidener, LLP

 

 

 

By:

 

 

 

 

Solomon B. Cera, Esq.

 

 

Attorneys for the Securities Class / Co-Lead Plaintiff

 

 

 

Irell & Manella LLP

 

 

 

 

 

By:

 

 

 

 

Ken Heitz, Esq.

 

 

Attorneys for Peregrine Systems, Inc.

 

 

 

Pachulski, Stang, Ziehl, Young, Jones & Weintraub P.C.

 

 

 

 

 

By:

 

 

 

 

Jeremy V. Richards

 

 

Attorneys for Peregrine Systems, Inc.

 

 

 

ABRAHAM & ASSOCIATES

 

 

 

 

 

By:

 

 

 

 

Jeffrey Abraham

 

 

Attorneys for Heywood Waga

 

 

12

--------------------------------------------------------------------------------
